717 So. 2d 574 (1998)
Charles Michael LAU, Appellant,
v.
STATE of Florida, Appellee.
No. 98-1985.
District Court of Appeal of Florida, Fifth District.
August 14, 1998.
Rehearing Denied September 23, 1998.
Charles Michael Lau, Orlando, pro se.
No Appearance for Appellee.
COBB, Judge.
We affirm the order denying appellant's untimely 3.850 motion for post-conviction relief. See Fla. R.Crim. P. 3.850(b). As we *575 have now considered four of appellant's 3.850 appeals, a 3.800 appeal, and two petitions for writ of habeas corpus for belated appeal, we prohibit appellant, Charles Michael Lau, from filing any further pro se appeals or petitions in this court concerning the underlying criminal cases which became final on June 20, 1995. See Davis v. State, 705 So. 2d 133 (Fla. 5th DCA 1998); Isley v. State, 652 So. 2d 409 (Fla. 5th DCA 1995).
GOSHORN and PETERSON, JJ., concur.